Citation Nr: 0728261	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right hip disability. 

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision, which 
denied claims of service connection for right knee and right 
leg disabilities, and denied his petition to reopen a claim 
of service connection for a right hip disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication. 

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board finds that the notice letter sent to the veteran in 
January 2003 did not comply with the requirements under Kent.  
The veteran was provided information as to the requirement of 
submitting new and material evidence to reopen the claim.  
However, he was not provided information as to the basis of 
the prior denial of the claim.  Therefore, this case must be 
remanded with regard to the veteran's application to reopen a 
claim of service connection for a right hip disability.

With regard to the veteran's claims of service connection for 
right leg and right knee disabilities, the Board notes that, 
in the attachment to the July 2004 VA Form 646, the veteran 
contends that these disabilities are etiologically related to 
his right hip disability.  In light of this contention, the 
veteran was not given proper notice of the requirements for 
establishing secondary service connection.  In addition, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities in this case.  Therefore, upon remand, 
the veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing him of the 
requirements for establishing secondary service connection 
(38 C.F.R. § 3.310), and that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are granted, including an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Given that it is necessary to remand this case for the above 
reasons, the RO/AMC should also take this opportunity to 
attempt to obtain VA outpatient treatment records from the 
Detroit, Michigan VA Medical Center (VAMC).  If these records 
are obtained and found to indicate that the veteran has 
sought treatment for his claimed right hip, right knee, or 
right leg disabilities, then a VA examination must be ordered 
to determine the etiology of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, particularly 
in compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, he 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310. 

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, to include the dates and 
location of all VA outpatient treatment 
for his right hip, right knee and right 
leg problems, to include any treatment 
at the VA facility in Detroit, Michigan.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

3.	Thereafter, if the records obtained 
indicate that the veteran has received 
treatment for a right hip disability, a 
right leg disability, or a right knee 
disability, the veteran should be 
scheduled for an appropriate VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a right hip disability, 
a right knee disability, or a right leg 
disability as a result of a disease or 
injury in service OR whether the 
veteran has a right knee disability or 
a right leg disability that has been 
caused or aggravated by a right hip 
disability.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

4.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the April 2004 
Statement of the Case (SOC).  In the 
event that the claims are not resolved 
to the satisfaction of the veteran, he 
should be provided a Supplemental 
Statement of the Case, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


